Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 1 of 11 PageID #: 104



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 PAUL NAVARRO, as Guardian for
 PAUL NAVARRO, JR.
                                     Plaintiff,                       Civil Action No.:
                                                                      2:18-cv-05829-DRH-SIL
                  -against-

 INDEPENDENCE BLUE CROSS and
 MSC INDUSTRIAL DIRECT CO., INC., &
 AFFILIATES ASSOCIATE MEDICAL PLAN,

                                     Defendants.
 ----------------------------------------------------------------X

                                  SECOND AMENDED COMPLAINT

         By way of this Complaint, and to the best of its knowledge, information and belief, formed

 upon a reasonable inquiry under the circumstances, Plaintiff, Paul Navarro, as Guardian for Paul

 Navarro, Jr. (“Plaintiff”), brings this action against Defendants, Independence Blue Cross (“IBC”),

 and MSC Industrial Direct Co., Inc. & Affiliates Associate Medical Plan (“MSC”) (collectively,

 “Defendants”).1 MSC is the Plan Administrator and Plan Sponsor for the Group Benefits Plan

 under which Paul Navarro, Jr., IBC ID Number MGG05181891, a patient of Long Island

 Neurosurgical Associates, P.C. (“LINA”), received health care coverage. IBC, through its

 subsidiary QCC d/b/a Independence Administrators is the claims administrator of this self-funded

 Plan.

         1.       This is an action under the Employee Retirement Income Security Act of 1974, as

 amended (“ERISA”), and its governing regulations, concerning IBC’s under-reimbursement to

 Plaintiff for surgical services for Paul Navarro, Jr., a minor, who suffers from Spina Bifida,

 Hydrocephalus, Chiari type II malformation (a life threatening condition where the cerebellum and


 1
  Plaintiff signed a HIPAA release giving permission to reproduce otherwise protected healthcare
 information in this Second Amended Complaint.
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 2 of 11 PageID #: 105



 brain stem extend past the base of the skull), Tethered Cord and Neurogenic bladder and has a

 history of multiple ventriculoperitoneal shunt revisions. He was admitted to Steven and Alexandra

 Cohen Children’s Medical Center in New Hyde Park, New York (the “Hospital”) on January 20,

 2015 for surgery.

        2.      The Patient was born on August 19, 2003 with myelomeningocele (a form of spina

 bifida that occurs when the spinal canal and backbone do not close before birth). Mark A. Mittler,

 M.D. (“Dr. Mittler”), a surgeon affiliated with LINA, a New York professional corporation and an

 out-of-network neurosurgical practice group, operated on the Patient’s nervous system shortly

 after he was born due to fluid on his brain resulting in hydrocephalus as well as Chiari type II

 malformation requiring multiple surgeries thereafter, including placement of a brain shunt. The

 January 20, 2015 surgery was for a life-threatening obstruction of his shunt.

        3.      On behalf of Plaintiff, LINA submitted an invoice to IBC for the January 20, 2015

 date of service for $69,162.00 and was paid $3,459.49.

        4.      On its initial under-reimbursement and in each response to LINA’s appeals, IBC

 simply stated that its reimbursement amount was the maximum amount possible, without further

 explanation, and without including the basis for its determination or any documents or data it may

 have used to make its decision.

        5.      Dr. Mittler was one of the only pediatric neurosurgeons with privileges at the

 Hospital who could perform these complex pediatric neurosurgical procedures. The only other

 pediatric neurosurgeons with privileges at the Hospital who could perform this surgery were also

 affiliated with LINA.

        6.      Dr. Mittler is an officer and director of LINA and is a pediatric neurosurgeon with

 extensive specialty training and experience in the field of pediatric neurosurgery.



                                                  2
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 3 of 11 PageID #: 106



        7.      Dr. Mittler obtained his Bachelor’s Degree in Neuroscience in 1987 and his M.D.

 in 1991 from the University of Rochester. He completed his neurosurgical residency at Brown

 University in 1998, where he helped transition pediatric neurosurgical care to the newly created

 Hasbro Children’s Hospital. He completed his fellowship in pediatric neurosurgery at Children's

 Hospital Los Angeles. In 1999 Dr. Mittler returned to Long Island to further develop pediatric

 neurosurgery in the region.

        8.      Dr. Mittler is a member of the American Association of Neurological Surgeons, the

 Congress of Neurological Surgeons, the Joint Section of Pediatric Neurosurgery, and the American

 Society of Pediatric Neurosurgeons. He is board certified by the American Board of Neurological

 Surgery and the American Board of Pediatric Neurological Surgery. He is a Clinical Associate

 Professor of Neurosurgery and Pediatrics at the Hofstra/Northwell LIJ School of Medicine where

 he also serves as a member of the Core Admission Committee for Medical Education. Dr. Mittler

 is the Director of Quality Assurance for the Department of Neurosurgery in the Northwell Health

 and is Co-Chief of the Division of Pediatric Neurosurgery at Northwell Health and at the Hospital.

        9.      Dr. Mittler's clinical expertise includes the management of pediatric brain and

 spinal cord tumors, vascular malformations, craniosynostosis, hydrocephalus, spinal dysraphism,

 arachnoid cysts, and traumatic brain injury.

                                         JURISDICTION

        10.     The Court has subject matter jurisdiction over Plaintiff’s ERISA claims under 28

 U.S.C. § 1331 (federal question jurisdiction).

        11.     The Court has personal jurisdiction over the parties because Plaintiff submits to the

 jurisdiction of this Court, and each Defendant, IBC and MSC, systematically and continuously

 conducts business in the State of New York, and otherwise has minimum contacts with the State

 of New York sufficient to establish personal jurisdiction over each of them.
                                                  3
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 4 of 11 PageID #: 107



        12.       Venue is appropriately laid in this District under 28 U.S.C. § 1391 because (a) IBC

 resides, is found, has an agent, and transacts business in the Eastern District, (b) IBC conducts a

 substantial amount of business in the Eastern District, including marketing, advertising and selling

 insurance products, and insures and administers group healthcare insurance plans both inside and

 outside the Eastern District, including from offices located in the Eastern District, and (c) MSC is

 found in the Eastern District.

                                              PARTIES

        13.       Plaintiff, Paul Navarro, as guardian for Paul Navarro, Jr. was a plan participant of

 MSC Industrial Direct Co., Inc. & Affiliates Associate Medical Plan. His son, Paul Navarro, Jr. is

 a beneficiary of the Plan.

        14.       Defendant, IBC, is a health care insurance company with headquarters located in

 Philadelphia, PA and offers claims processing for self-funded plans in the State of New York

 through its QCC subsidiary. It is the claims administrator for the MSC Industrial Direct Co., Inc.

 & Affiliates Associate Medical Plan.

        15.       Defendant, MSC Industrial Direct Co., Inc. & Affiliates Associate Medical Plan, is

 a self-funded Plan for employees of MSC Industrial Direct Co., Inc. & Affiliates, a corporation

 with offices at 75 Maxess Road, Melville, New York 11747. MSC Industrial Direct Co., Inc. &

 Affiliates is the Plan Administrator and Plan Sponsor of the Plan.

        16.       The Summary Plan Document (“SPD”) states that the “people who are responsible

 for the operation of the Associate benefit plan” (the Plan Administrator), who are fiduciaries under

 the Plan, have a duty to operate the Plan prudently and in the interests of plan participants and

 beneficiaries.




                                                   4
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 5 of 11 PageID #: 108



                                   FACTUAL ALLEGATIONS

        17.     On January 20, 2015, Paul Nararo, Jr., a patient of Dr. Mittler and a beneficiary of

 the Plan, was admitted to the Hospital for surgery.

        18.     Dr. Mittler performed, among other things, an L5 laminectomy, microscopic

 release of a tethered spinal cord, mysfascial flat closure and creation of thecal sac.

        19.     Dr. Mittler and the other physicians affiliated with LINA were the only pediatric

 neurosurgeons with surgical privileges in the Hospital. There was no other pediatric neurosurgical

 medical practice in Paul Navarro’s network in the geographic area. He had no other option than

 to have Dr. Mittler or another physician affiliated with LINA render the necessary medical

 services.

        20.     Dr. Mittler was not in-network, but he obtained prior authorization from IBC under

 authorization no. 1501400061 to perform this surgery on behalf of the patient.

        21.     After the surgery, Dr. Mittler, through LINA’s billing company, Business

 Dynamics (“BD”), submitted an invoice (a CMS-1500 form, as required) to IBC for $69,162.00

 representing CPT codes (i) 15734 for $30,000.00 for which only $1,555.33 was paid, (ii) 63200 in

 the amount of $34,162.00 for which only $2,041.94 was paid, (iii) 69990 in the amount of

 $5,000.00 for which $287.42 was paid for the medical services rendered on January 20, 2015 on

 behalf of Paul Navarro, Jr.

        22.     The total amount billed was $69,162.00, and the total amount paid was $3,884.69,

 which was purportedly based upon 150% of Medicare.

        23.     BD, on behalf of LINA and on behalf of Navarro, filed appeals to IBC. IBC denied

 these appeals on the basis that its payments were the maximum amounts possible. However, in

 Answers to Plaintiff’s Omnibus Demands served in the State Court action prior to its being

 removed, IBC stated that as an out-of-network provider no appeals were permitted to LINA.
                                                   5
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 6 of 11 PageID #: 109



        24.     Plaintiff, through LINA and BD, demanded a copy of the Plan terms pursuant to

 which IBC and MSC had made their reimbursement determinations. This information, which must

 be provided upon request under ERISA, was never provided.

        25.     IBC violated ERISA when it provided incorrect, unreasonable and invalid

 purported reasons for its under-reimbursements in its Explanation of Benefits (“EOB”) and failed

 to provide any reason for its determination in its appeal response. MSC, as Plan Administrator is

 responsible, as fiduciary, for the claim administrator’s actions.

        29 C.F.R. § 2560.503-1(g) provides as follows:

        Manner and content of notification of benefit determination.


        (1) The plan administrator shall provide a claimant with written or electronic
        notification of any adverse benefit determination. Any electronic notification shall
        comply with the standards imposed by 29 CFR 2520 2520.104b-1(c)(1)(i), (iii), and
        (iv). The notification shall set forth, in a manner calculated to be understood by the
        claimant -

        (i) The specific reason or reasons for the adverse determination;

        (ii) Reference to the specific plan provisions on which the determination is based;

        (iii) A description of any additional material or information necessary for the
        claimant to perfect the claim and an explanation of why such material or
        information is necessary;

        (iv) A description of the plan's review procedures and the time limits applicable to
        such procedures, including a statement of the claimant's right to bring a civil action
        under section 502(a) of the Act following an adverse benefit determination on
        review;

        (v) In the case of an adverse benefit determination by a group health plan -

        (A) If an internal rule, guideline, protocol, or other similar criterion was relied upon
        in making the adverse determination, either the specific rule, guideline, protocol,
        or other similar criterion; or a statement that such a rule, guideline, protocol, or
        other similar criterion was relied upon in making the adverse determination and that
        a copy of such rule, guideline, protocol, or other criterion will be provided free of
        charge to the claimant upon request.

                                                   6
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 7 of 11 PageID #: 110



        26.     IBC provided none of the information required by 29 C.F.R. § 2560.503-1(g), in

 violation of ERISA and the rules promulgated thereunder.

        27.     These requirements are also set out in the SPD. Under ERISA, when an insurer

 fails to follow the procedures set out in the SPD, the claimant is deemed to have exhausted his

 administrative remedies.

        28.     Deemed exhaustion is set out in 29 C.F.R. § 2560-503-1, which states:

        [I]n the case of the failure of a plan to establish or follow claims procedures
        consistent with the requirements of this section, a claimant shall be deemed to have
        exhausted the administrative remedies available under the plan and shall be entitled
        to pursue any available remedies under section 502(a) of [ERISA] on the basis that
        the plan has failed to provide a reasonable claims procedure that would yield a
        decision on the merits of the claim.

        29.     IBC’s EOB dated February 23, 2015 stated that “[t]he amount shown exceeds the

 maximum amount of benefits allowed by the subscriber’s agreement for this service.” There was

 no further explanation, neither a description of what the maximum benefit amount was, nor an

 identification of the agreement, and no indication of what the agreement said.

        THERE WERE NO OTHER OPTIONS AVAILABLE TO PATIENT--
   THERE WAS NO IN-NETWORK PROVIDER FOR EITHER DATES OF SERVICE

        30.     Because Dr. Mittler was the only pediatric neurosurgeon with privileges at the

 Hospital who could perform the complex surgery that Paul Navarro, Jr. required (other than two

 other surgeons affiliated with LINA), IBC should have defined Dr. Mittler as an in-network

 provider and paid him at an in-network rate, if such a rate could be determined, or at full billed

 charges where, as here, it could not legitimately determine an in-network rate.

        31.     On information and belief IBC does not have any pediatric neurosurgeons in its

 network not only with Dr. Mittler’s expertise to perform this surgery and privileges at the Hospital,

 but anywhere in Nassau County at all. Paul Navarro, Jr. could not have had this surgery performed

 by an IBC in-network pediatric neurosurgeon because there were none in IBC’s network in the
                                                  7
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 8 of 11 PageID #: 111



 entire County. Because IBC is part of the Blue Cross Blue Shield system, IBC’s network includes

 the BlueCard System which, in Nassau County, would be administered by Empire BCBS. This

 allegation includes the entire BCBS network in Nassau County available to IBC that it could in

 turn make available to MSC.

        32.     This is not surprising. There are only three pediatric neurosurgeons in Nassau

 County who can perform this complex pediatric neurosurgery, and all are associated with LINA.

        33.     Based on the above, and consistent with the terms of the SPD, Plaintiff should have

 been paid the in-network rate or, alternatively, the billed amount.

        34.     This is consistent with NY Ins. Law § 4804(a), which states:

        Access to Specialty Care

        If an insurer offering a managed care product determines that it does not have a
        health care provider in the in-network benefits portion of its network with
        appropriate training and experience to meet the particular health care needs of an
        insured, the insurer shall make a referral to an appropriate provider, pursuant to a
        treatment plan approved by the insurer in consultation with the primary care
        provider, the non-participating provider and the insured or the insured’s designee,
        at no additional cost to the insured beyond what the insured would otherwise pay
        for services received within the network.

        35.     IBC should have determined that it did not have an appropriate provider in its

 network and made a referral to the only appropriate provider, Dr. Mittler. It should have paid

 LINA the in-network rate for these procedures, which would have resulted in Paul Navarro (the

 plan participant) incurring no additional costs other than the co-pay and deductible an insured

 would be liable to pay for in-network services.

        36.     NY Ins. Law § 4804(a) is consistent with the terms of the Certificate of Insurance

 and does not impose additional or inconsistent terms. Accordingly, it is not preempted by ERISA.

        37.     Instead, IBC simply treated Dr. Mittler as an ordinary out-of-network provider and

 paid him based on a purported out-of-network Medicare rate.

                                                   8
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 9 of 11 PageID #: 112



        38.     In the alternative, IBC should have offered Dr. Mittler and LINA a Single Case

 Agreement. Such an agreement is common among insurers and out-of-network providers where

 the insurer does not have a provider in its network which can provide the required procedures or

 services for its member. It is a one-time agreement negotiated with the provider and does not

 encompass services beyond that provided to the single member. As such, it is a negotiated

 exception to the rates set out in the SPD governing out-of-network reimbursement or a

 reimbursement for emergent medical care. By under-reimbursing LINA, Defendants left Plaintiff

 exposed to LINA for the unreimbursed medical expenses rendered to his son.

                                              COUNT I

                  CLAIM AGAINST IBC FOR UNPAID BENEFITS UNDER
                   EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA

        39.     As the claims administrator for the Plan, IBC is obligated to pay benefits to Plan

 participants and beneficiaries in accordance to the terms of the Plan, and in accordance with

 ERISA.

        40.     IBC violated its legal obligations under this ERISA-governed plan when it under-

 reimbursed Plaintiff for pediatric neurosurgical services provided to the Patient, a Plan beneficiary,

 in violation of the terms of the SPD and therefore in violation of ERISA § 502(a)(l)(B), 29 U.S.C.

 § 1132(a)(l)(B), and for failing to provide the SPD to Plaintiff.

        41.     Plaintiff seeks unpaid benefit, and statutory interest back to the date Plaintiff’s

 claim was originally submitted to IBC. It also seeks attorneys’ fees, costs, prejudgment interest

 and other appropriate relief against IBC.




                                                   9
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 10 of 11 PageID #: 113



                                              COUNT II

       CLAIM AGAINST MSC INDUSTRIAL DIRECT CO., INC. & AFFILIATES
       ASSOCIATE MEDICAL PLAN FOR VIOLATION OF ERISA 404 § (A)(1)(B)

        42.     As the Plan Administrator and Plan Sponsor for the Plan, the Plan is a fiduciary,

 and under ERISA § 404(a)(1)(B), 29 U.S.C. § 1104 (a)(1)(B), it must discharge its duties solely in

 the interests of Plan participants and beneficiaries.

        43.     The Plan must act prudently with the care, skill, prudence and diligence that a

 prudent fiduciary would use, and must ensure that it is acting in accordance with Plan documents,

 such as its SPD.

        44.     An ERISA fiduciary cannot fully delegate its fiduciary responsibilities to another

 entity. For example, the Plan cannot fully delegate its fiduciary responsibilities to its claims

 administrator, IBC, and be free of its fiduciary responsibilities under ERISA.

        45.     As a fiduciary, the Plan owed Plaintiff a duty of loyalty and the avoidance of self-

 dealing. It cannot permit its claims administrator to make claims determinations that would save

 the Plan money at the expense of its participants that violate the terms of the SPD.

        46.     The Plan breached its duty of loyalty and violated its fiduciary responsibilities to

 Plaintiff by failing to ensure that its claims administrator was reimbursing Plaintiff according to

 the Plan’s SPD. Instead, IBC under-reimbursed Plaintiff for a surgical procedure, and the Plan

 failed to monitor and correct IBC’s misconduct, despite the Plan’s continuing duty to do so.

        47.     Plaintiff seeks relief under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), which

 includes declaratory relief, surcharge, profits, and removal of a fiduciary that breached its duties.

        WHEREFORE, Plaintiff demands judgment in its favor against IBC and the Plan as

 follows:




                                                   10
Case 2:18-cv-05829-DRH-SIL Document 15 Filed 11/28/18 Page 11 of 11 PageID #: 114



                   (a)   Ordering IBC and the Plan to recalculate and issue unpaid benefits to LINA

 on behalf of the Plaintiff;

                   (b)   Ordering declaratory relief;

                   (c)   Ordering the remedies of surcharge, profits, and the removal of a disloyal

 Plan fiduciary;

                   (d)   Awarding Plaintiff the costs and disbursements of this action, including

 reasonable attorneys’ fees and costs and expenses in amounts to be determined by the Court;

                   (e)   Awarding prejudgment interest; and

                   (f)   Granting such other and further relief as is just and proper.

 Dated: November 28, 2018

                                                        /s/ Nan Geist Faber
                                                        NAN GEIST FABER, P.C.
                                                        996 Dartmouth Lane
                                                        Woodmere, NY 11598
                                                        (516) 526-2456
                                                        nfaber@nangeistfaber.com

                                                        Counsel to Paul Navarro

                                                        /s/ Robert J. Axelrod
                                                        AXELROD LLP
                                                        800 Third Avenue, Suite 2800
                                                        New York, NY 10022
                                                        (646) 448-5263
                                                        rjaxelrod@axelrodllp.com

                                                        Co-Counsel to Nan Geist Faber, P.C.

 cc: Counsel of Record (via ECF)




                                                  11
